DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 1/22/21 has been considered and placed of record.  The initialed copy is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese document CN-205829229.
Re claim 1, the document discloses a wireless charger having, inter alia, a supporting body b and a rotating body q wherein a charging surface 4 is formed on one end of the rotating body, the supporting body supplies power to the rotating body, the other end of the rotating body is rotatably connected with the supporting body and an inclination angle (depicted as up and down arrows in fig 1) and is adjustable.  See translated abstract.
Re claim 2, the inclined surface 4 is first inclined surface and the other side of the rotating body q is the second surface and has the same inclined angle (i.e. it is shown in fig 1 as “disc-like” shape so the top and bottom surfaces are same and would incline with same angle).
Re claim 3, the connecting sheet (i.e. spiral coil sheet) provided on the first surface and electrical contact is provided on the second surface and connected to the connecting sheet.  See fig 3.
	Re claim 10, arc shape groove is provided on an end surface of the supporting body which is connected to the rotating body (reference c in fig 2).
	Re claim 11, power cable 9 is provided with a hole in the central portion (fig 2).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese document CN-205829229 in view of Isenberg (US 2020/0328017).
The Chinese document does not disclose the rotating body and the supporting body is connected via magnetic mount.  Magnetic mount is well known in the art as a means to quickly connect and disconnect two bodies together.  It would have been obvious to have replaced ball-and-socket mount with a magnetic mount for easy connection/disconnection.  Moreover, there would be no friction between the movement of two bodies on each other.

Allowable Subject Matter
Claims 5-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Claim 4 has been cancelled in the amendment dated 1/22/21.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087